Case: 6:19-cv-00071-REW-HAI Doc #: 31 Filed: 09/30/19 Page: 1 of 2 - Page ID#: 345



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                        LONDON

    DANNY A. TEMPLETON,                           )
                                                  )
          Plaintiff,                              )            No. 6:19-CV-71-REW
                                                  )
    v.                                            )
                                                  )                   ORDER
    APPOLO FUELS, INC., et al.,                   )
                                                  )
          Defendants.                             )

                                        *** *** *** ***

           Plaintiff Templeton moves to add the Director of the DOL Office of Workers’

    Compensation Programs as a party to this matter. DE 27 (Motion). Defendants do not

    object to the proposed joinder, but argue that the Director, having asserted no claims,

    should not be added as a plaintiff, but as a defendant. See DE 29 & 30 (Responses). The

    Court agrees that the Director would not properly be joined as a plaintiff, at least not yet.

    See, e.g., Karmanos v. Baker, 617 F. Supp. 809, 814 (E.D. Mich. 1985) (“‘In spite of the

    great liberality of Rule 20(a), the rule does not excuse any of the joined parties from the

    obligation to state a claim against defendant or defendants upon which relief may be

    granted.’ C. Wright & A. Miller, 7 Federal Practice and Procedure § 1656 at 284–85

    (1972).”), aff’d, 816 F.2d 258 (6th Cir. 1987).

           That said, the Director is a required party in place of the Secretary—this is an

    action relative to a benefit claim. Joinder thus exonerates the mandated statutory role.

    The Director further, in the place of the Secretary, should declare any claim it asserts (by

    way of subrogation, benefits payment obligation, claim to enforcement of a benefits

    order, or otherwise) against or concerning any other party. The Court will nominally join
Case: 6:19-cv-00071-REW-HAI Doc #: 31 Filed: 09/30/19 Page: 2 of 2 - Page ID#: 346



    the Director as a Defendant and require the Director to respond as directed by this Order.

    The Court may realign the Director depending on pleadings or filings as they develop.

           For the reasons and on the terms stated, the Court GRANTS DE 27. The Court

    DIRECTS the Clerk to add the Department of Labor’s Director of the Office of

    Workers’ Compensation Programs as a Defendant in this matter. Plaintiff SHALL timely

    secure summons and serve the Complaint and this Order on the Secretary. The Director

    SHALL timely plead after completion of service.

           This the 30th day of September, 2019.




                                                2
